The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

2. 	In view of amended claims filed on 08/30/2022 , terminal disclaimer and further search, Claims 1-20  are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination determining, by the tracking server, that the criterion for establishing the search party is not satisfied after the one or more of the second computing devices have been added to the search party.
Prior art teaches provide methods and systems for locating a tracking device. In particular, one
disclosed method includes associating a user with a tracking device, receiving an indication that the
tracking device is lost, setting a flag indicating that the tracking device is lost.
However, the prior art  fails to teach the claimed limitation determining, by the tracking server, that the criterion for establishing the search party is not satisfied after the one or more of the second computing devices have been added to the search party. . Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 15 and 18 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/               Primary Examiner, Art Unit 2647